UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 07/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Connecticut80.8% Connecticut, GO 5.00 11/1/18 5,000,000 5,875,500 Connecticut, GO 5.00 9/15/22 4,500,000 5,274,315 Connecticut, GO 5.00 12/15/22 1,855,000 2,081,458 Connecticut, GO 5.00 4/15/24 2,500,000 2,858,975 Connecticut, GO 5.00 11/1/27 5,000,000 5,545,100 Connecticut, GO 5.00 11/1/27 2,000,000 2,239,280 Connecticut, GO 5.00 11/1/28 3,000,000 3,308,310 Connecticut, GO 5.00 11/1/28 5,000,000 5,491,800 Connecticut, GO 5.00 11/1/31 5,000,000 5,402,850 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/17 2,500,000 2,838,675 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 5,870,800 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 5,674,800 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 4,049,658 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 5,275,000 6,244,070 Connecticut, State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,447,500 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,421,877 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,973,005 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,900,000 3,901,170 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,005,350 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,522,687 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 12,000,000 12,115,080 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 3,820,786 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) 5.00 11/1/18 1,320,000 1,536,506 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,473,276 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,520,635 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,062,320 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,043,300 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,540,800 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 12,944,480 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,001,580 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 1,965,920 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 2,000,000 1,989,240 Connecticut Health and Educational Facilities Authority, Revenue (Lawrence and Memorial Hospital Issue) 5.00 7/1/31 1,000,000 1,024,580 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,023,507 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,000,000 2,204,700 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,533,700 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,012,040 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,019,310 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Corp.) 5.00 7/1/33 5,000,000 5,107,900 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 6,878,115 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,163,840 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,038,140 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,308,462 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,921,804 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,195,200 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 6,706,700 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,021,930 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,234,400 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) 5.75 7/1/34 4,000,000 4,341,200 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,525,550 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,607,531 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,535,000 1,536,136 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,255,000 3,331,948 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,155,000 2,188,101 Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue 5.00 1/1/38 3,000,000 3,065,430 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,000,640 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,252,080 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,070,230 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 910,000 910,910 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,007,000 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,814,004 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,190,700 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,044,140 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,264 Hartford, GO 5.00 7/15/16 1,775,000 1,979,072 Hartford, GO 5.00 4/1/17 1,325,000 1,513,813 Hartford, GO 5.00 4/1/24 1,000,000 1,113,180 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/32 595,000 610,107 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/22 255,000 a 303,850 Hartford County Metropolitan District, Clean Water Project Revenue 5.00 4/1/31 3,510,000 3,696,381 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,352,107 New Britain, GO (Insured; Assured Guaranty Corp.) 5.00 4/1/24 4,500,000 5,244,660 New Haven, GO 5.00 3/1/17 1,425,000 1,598,750 New Haven, GO (Insured; Assured Guaranty Corp.) 5.00 3/1/29 1,000,000 1,037,400 Norwalk, GO 5.00 7/15/24 1,000,000 1,154,150 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,127,741 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,436,774 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 4,000,000 4,179,800 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,354,800 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,135,260 Stamford, GO 5.00 7/1/21 4,410,000 5,265,628 Stamford, Water Pollution Control System and Facility Revenue 5.50 8/15/38 400,000 431,012 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,115,350 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,097,660 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,087,940 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 2/15/15 1,225,000 a 1,311,412 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 5,695,450 U.S. Related18.1% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,973,360 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 825,360 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,036,790 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,623,443 Guam Power Authority, Revenue 5.50 10/1/30 1,750,000 1,798,843 Guam Power Authority, Revenue 5.00 10/1/34 2,000,000 1,941,400 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 758,100 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,009,560 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 620,000 493,787 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,500,000 2,228,475 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,417,412 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,039,457 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 4,395,450 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 3,550,000 2,947,849 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 2,457,540 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 380,000 296,305 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/19 1,525,000 1,583,819 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,689,350 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/22 3,025,000 2,946,985 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 3,000,000 2,759,970 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 1,059,960 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,384,740 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,004,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,453,450 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,261,650 Total Long-Term Municipal Investments (cost $340,010,398) Short-Term Municipal Coupon Maturity Principal Investment.5% Rate (%) Date Amount ($) Value ($) Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (cost $1,800,000) 0.03 8/1/13 1,800,000 c Total Investments (cost $341,810,398) % Cash and Receivables (Net) .6 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2013, net unrealized appreciation on investments was $545,769 of which $9,336,223 related to appreciated investment securities and $8,790,454 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 342,356,167 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.7% Rate (%) Date Amount ($) Value ($) Massachusetts85.8% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,000,510 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 640,000 642,995 Boston Water and Sewer Commission, Revenue (Prerefunded) 5.00 11/1/14 2,000,000 a 2,120,520 Cambridge, GO 5.00 1/1/20 3,255,000 3,885,656 Marblehead, GO (Prerefunded) 5.00 8/15/14 1,835,000 a 1,926,420 Massachusetts, GO 5.00 8/1/22 2,000,000 2,367,420 Massachusetts, GO 5.25 8/1/22 2,650,000 3,189,487 Massachusetts, GO 5.25 8/1/23 1,000,000 1,197,770 Massachusetts, GO 0.73 11/1/25 5,000,000 b 4,576,500 Massachusetts, GO (Consolidated Loan) 5.50 8/1/20 1,000,000 1,218,020 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,030,263 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 2,996,275 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,488,160 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,699,125 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/15 2,400,000 a 2,611,776 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 479,098 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 538,237 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/18 3,250,000 3,889,568 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,179,750 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,502,890 Massachusetts Clean Energy Cooperative Corporation, Massachusetts Clean Energy Cooperative Revenue 5.00 7/1/24 2,580,000 2,905,312 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,182,840 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 c 3,434,015 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,644,112 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,247,520 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,043,290 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,036,560 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,354,425 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,556,228 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,137,500 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) 5.00 4/1/21 600,000 694,878 Massachusetts Development Finance Agency, Revenue (North Hill Communities Issue) 6.50 11/15/43 2,000,000 1,935,580 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,124,360 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 978,730 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,642,605 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 517,645 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,479,525 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,521,801 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.00 8/1/16 2,000,000 a 2,204,800 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 4,750,000 4,599,093 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,000,000 1,939,080 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,845,967 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,076,750 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,721,606 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,102,070 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 977,300 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,660,760 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,158,760 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,103,580 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,933,715 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,108,860 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,926,795 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,318,870 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,963,826 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 1,057,331 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,501,176 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) 5.25 7/1/38 1,000,000 1,012,380 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,168,445 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,208,052 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,019,920 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 350,000 351,778 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,350,202 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,140,054 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,916,735 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,205,000 1,206,241 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,680,180 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,003,994 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 7,819,564 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,350,160 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,194,440 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,718,003 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,238,980 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,405,000 1,609,526 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 1,875,000 2,110,744 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 110,495 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 125,000 a 145,389 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,459,220 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/15 1,000,000 a 1,099,830 University of Massachusetts Building Authority, Project Revenue 4.00 5/1/17 500,000 552,485 U.S. Related12.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,515,000 1,501,547 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,233,944 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 343,900 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,013,950 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,088,840 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,027,910 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 310,000 246,893 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 1,000,000 891,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 993,420 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,499,449 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,500,000 2,236,525 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/32 1,000,000 830,380 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 819,180 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 190,000 148,152 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,000,000 915,960 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,318,205 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,245,359 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 923,160 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,500,000 2,502,825 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,002,000 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,630,825 Total Investments (cost $193,660,713) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. At July 31, 2013, net unrealized appreciation on investments was $1,397,623 of which $6,151,389 related to appreciated investment securities and $4,753,766 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 195,058,336 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund July 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.1% Rate (%) Date Amount ($) Value ($) Pennsylvania84.2% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,069,930 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,059,330 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,114,720 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/24 3,150,000 3,544,884 Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 1,058,497 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,480,614 Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,500,000 1,752,690 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,611,603 Bucks County Water and Sewer Authority, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/29 1,250,000 1,313,350 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,040,000 5,045,746 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.13 11/15/14 2,000,000 a 2,151,640 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 b 1,598,340 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,624,160 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,375,539 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 1,894,800 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/19 500,000 582,325 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 1,500,000 1,449,900 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 3,165,000 3,167,754 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,567,695 Delaware River Port Authority, Revenue 5.00 1/1/35 1,500,000 1,549,785 Donegal School District, GO (Limited Tax Obligations) 5.00 6/1/23 2,080,000 2,275,021 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 1,024,660 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 b 844,060 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 b 2,122,285 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 b 2,065,167 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 b 1,943,700 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 b 1,884,272 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 b 1,665,675 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 b 2,350,598 McKeesport Municipal Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/20 1,230,000 1,411,462 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,019,610 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 2,000,000 1,952,620 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 4/15/14 1,250,000 a 1,292,412 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 b 733,346 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/18 1,525,000 1,813,667 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,047,730 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/18 2,500,000 2,932,700 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 5,000,000 5,715,150 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,365,040 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/24 1,100,000 1,225,653 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 2,000,000 2,361,680 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,387,724 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,019,050 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,091,580 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,877,950 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,335,773 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 760,000 764,773 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,051,950 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 3,018,180 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,515,000 1,517,757 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 900,000 1,037,403 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 a 119,574 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,078,640 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 5,433,737 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,968,259 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,030,000 1,053,793 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) 6.00 6/1/28 3,000,000 3,417,930 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,632,175 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 539,340 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,006,580 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,713,990 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 936,568 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,563,864 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,166,003 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,505,959 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 1,953,504 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,706,568 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,144,610 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,102,760 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,071,190 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,245,000 1,197,192 Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,045,000 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 790,000 792,820 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,411,450 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 5/15/14 1,055,000 a 1,096,588 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 5/15/14 1,110,000 a 1,153,756 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,674,966 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/18 1,000,000 1,174,560 University Area Joint Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/19 1,500,000 1,731,765 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 774,319 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,176,140 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,519,060 U.S. Related11.9% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 992,460 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,013,950 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,027,910 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 323,456 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,018,010 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,193,750 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 947,370 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,500,000 1,448,370 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 993,420 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,000,000 1,789,220 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 1,016,315 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,228,770 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,170,000 1,071,673 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,690,000 1,691,910 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,501,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,559,700 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,052,330 Total Long-Term Municipal Investments (cost $172,782,470) Short-Term Municipal Coupon Maturity Principal Investment1.8% Rate (%) Date Amount ($) Value ($) Pennsylvania; Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) (cost $3,300,000) 0.03 8/1/13 3,300,000 c Total Investments (cost $176,082,470) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2013, net unrealized appreciation on investments was $3,112,254 of which $6,626,839 related to appreciated investment securities and $3,514,585 related to depreciated investment securities. At July 31, 2013, the cost of investments for for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 179,194,724 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
